     Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                          WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A       §    CIVIL ACTION 6:20-cv-00541-ADA
BRAZOS LICENSING AND              §    CIVIL ACTION 6:20-cv-00544-ADA
DEVELOPMENT,                      §
          Plaintiff,              §
                                  §
v.                                §
                                  §
HUAWEI TECHNOLOGIES USA           §
INC. ET AL.,                      §
             Defendants.          §

          PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF
                Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 2 of 22




                                                             Table of Contents

I.        Legal Standards ..................................................................................................................... 1

     A.         Claim Construction Generally ...................................................................................... 1

     B.         Indefiniteness .................................................................................................................. 1

II. U.S. Patent No. 8,429,480 (Case No. 6:20-cv-00544-ADA)................................................. 2

     A.         Overview of the ’480 patent .......................................................................................... 2

     B.         Sole disputed term for which Huawei proposes a construction ................................. 3

          1.    “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11−19) ......................3

     C.         Huawei failed to disclose and hence preserve any indefiniteness theory .................. 7

          2.    “the resources are persistently allocated for transmitting the new uplink packet
                transmission” (claim 2); “resources are persistently allocated for transmitting
                the new uplink packet transmission” (claims 6, 9); “persistently allocating a
                resource for transmitting the new packet transmission” (claim 12); and “a
                resource is persistently allocated for transmitting the new packet transmission”
                (claims 15 and 18) .............................................................................................................7

III. U.S. Patent No. 9,084,199 (Case No. 6:20-cv-00541-ADA)................................................. 8

     A.         Overview of the ’199 patent .......................................................................................... 8

     B.         Disputed terms of the ’199 patent, which only Huawei seeks to construe ................ 9

          1.    “associated with a quality of the received CQI” (claims 1 and 9); and
                “associated with a quality of the received channel quality indicator (CQI)”
                (claim 15); .........................................................................................................................9

          2.    “dynamically adjust a CQI channel configuration based on the comparison”
                (claims 1, 9) ....................................................................................................................10

          3.    “generated by filtering frame based quality metrics over a plurality of frames”
                (claim 1) “generated by filtering frame based quality metrics over a period of
                more than one frame” (claim 9) ......................................................................................12

     C.         The “means for” terms of the ’199 patent ................................................................. 13

          4.    “means for generating soft decision quality metrics from a decoding process for
                a received channel quality indicator (CQI)” (claim 9)....................................................14

                                                                           i
     Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 3 of 22




5.   “means for comparing at least one of the quality metrics to a quality setting”
     (claim 9) ..........................................................................................................................16

6.   “means for determining whether to dynamically adjust a CQI channel
     configuration based on the comparison” (claim 9) .........................................................16




                                                               ii
             Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 4 of 22




                                                          Table of Authorities

Cases

Amazon.com, Inc. v. Barnesandnoble.com, Inc.,
   239 F.3d 1343 (Fed. Cir. 2001) ................................................................................................................. 4
B. Braun Medical, Inc. v. Abbott Laboratories,
   124 F.3d 1419 (Fed. Cir. 1997)............................................................................................................... 14
Bd. of Regents of Univ. of Texas Sys. v. A123 Sys., Inc., No. 3:06-CV-1655-B, 2011 WL 1135115, at *16–
   *17 (N.D. Tex. Mar. 29, 2011) ............................................................................................................... 11
CloudofChange, LLC v. NCR Corp.,
   No. 6-19-CV-00513-ADA, 2020 WL 4004810 (W.D. Tex. July 15, 2020) ............................................. 1
Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 796–97 (Fed. Cir.), cert. denied, 140 S. Ct. 648 (2019)4,
   9, 10, 13
Dayco Prods., Inc. v. Total Containment, Inc., 258 F.3d 1317, 1327 (Fed. Cir. 2001) ................ 4, 9, 10, 13
Dippin’ Dots, Inc. v. Mosey, 476 F.3d 1337, 1343 (Fed. Cir. 2007) .......................................................... 11
Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014) ................................................................... 1
Phillips v. AWH Corp., 415 F.3d 1303, 1320 (Fed. Cir. 2005) ............................................................... 5, 10
Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
   844 F.3d 1370 (Fed. Cir. 2017) ................................................................................................................. 1
Statutes

35 U.S.C. § 112 ............................................................................................................................... 1




                                                                        iii
         Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 5 of 22




       Plaintiff WSOU Investments, LLC d/b/a Brazos License and Development (“WSOU”)

submits the following opening claim construction brief pursuant to the Order Governing

Proceedings (“OGP”) and the Scheduling Order entered in this case.

I.     Legal Standards

       A.      Claim Construction Generally

       This Court recently explained that “[t]he ‘only two exceptions to [the] general rule’ that

claim terms are construed according to their plain and ordinary meaning are when the patentee

(1) acts as his/her own lexicographer or (2) disavows the full scope of the claim term either in the

specification or during prosecution.” CloudofChange, LLC v. NCR Corp., No. 6-19-CV-00513-

ADA, 2020 WL 4004810, at *2 (W.D. Tex. July 15, 2020) (quoting Thorner v. Sony Computer

Entm't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). “To act as his/her own lexicographer, the

patentee must ‘clearly set forth a definition of the disputed claim term,’ and ‘clearly express an

intent to define the term.’” Id. (quoting Thorner, 669 F.3d at 1365). And “[t]o disavow the full

scope of a claim term, the patentee’s statements in the specification or prosecution history must

represent ‘a clear disavowal of claim scope.’” Id. (quoting Thorner, 669 F.3d at at 1366).

“Accordingly, when ‘an applicant’s statements are amenable to multiple reasonable

interpretations, they cannot be deemed clear and unmistakable.’” Id. (quoting 3MInnovative

Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013)).

       B.      Indefiniteness

       The Patent Act requires claims to particularly point out and distinctly claim the subject

matter regarded as the inventions. 35 U.S.C. § 112, ¶ 2. To satisfy this requirement, the claim must

be read in light of the intrinsic evidence to determine whether it informs one of skill in the art at

the time of the invention “about the scope of the invention with reasonable certainty.” Nautilus,

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910-11 (2014). To establish that a claim is

indefinite, a patent challenger must prove indefiniteness by clear and convincing evidence. Sonix

Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).


                                                 1
         Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 6 of 22




II.    U.S. Patent No. 8,429,480 (Case No. 6:20-cv-00544-ADA)

       A.       Overview of the ’480 patent

       U.S. Patent No. 8,429,480 (“the ’480 patent”) generally relates “to wireless communication

systems, methods, devices and computer program products and, more specifically, . . . to

techniques for providing automatic repeat request functionality between a base station and a user

equipment.” ’480 patent, 1:14−19. The ’480 patent teaches that a wireless transmission between

a wireless unit or “UE” and a base station or “eNB” sometimes require multiple re-transmissions

(e.g., due to unsuccessful reception of a previous transmission). (2:4−62; 4:66−5:9.) Certain

conventional approaches had drawbacks that degraded the user experience, particularly for Voice

over Internet Protocol (VoIP) applications. Typically, “5.77% of the VoIP packets [were] not

correctly received” (7:40−41), yet a re-transmission percentage of 2% or less was considered an

exemplary threshold to “achieve a non-objectionable user experience” for VoIP (7:41−44).

       To address this and other technical problems, the ’480 patent discloses exemplary

embodiments which dynamically allocate resources for their optimal use. In the context of uplink

or “UL” transmissions, for example, “exemplary embodiments . . . provide a method, apparatus

and computer program product(s) to enable UL load balancing between available HARQ

processes, with the technical effect of enhancing wireless link resource usage.” Id., 7:49−53. In

certain embodiments, this is achieved, at least in part, by dynamic allocation upon detection of a

collision. One such example is disclosed with reference to Fig. 3, reproduced below.




                                                2
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 7 of 22




A collision may be detected, for example, “when a new transmission packet and re-transmission

packet from one UE 10 occur within one HARQ process[.]”                (6:38−43.)   Under such

circumstances, “the re-transmission packet is transmitted during the time at which a collision

would occur, and the new transmission packet is dynamically scheduled to a new resource in

another, different HARQ process.” (Id.)

       The ’480 patent identifies advantages achieved by certain embodiments. For example,

certain techniques enable the UE “to distribute its UL packet load into all available HARQ

processes, and [to] make full use of the HARQ processes and the physical resources.” (7:12−17.)

This may “enable[] more re-transmissions to occur for, as an example, VoIP packets.” (Id.)

       B.      Sole disputed term for which Huawei proposes a construction

              1. “hybrid automatic repeat request process” (claims 1, 2, 5, 6, 7, 9, 11−19)

               WSOU’s Position                                  Huawei’s Position
 Plain and ordinary meaning.                       “process implementing a stop and wait
                                                   protocol and soft combining where in the
                                                   uplink a UE adjusts the PUSCH transmission
                                                   according to PDCCH and/or PHICH
                                                   information as detected by the UE”

       The phrase “hybrid automatic repeat request process” (sometimes abbreviated in the ’480

patent as “HARQ”) is self-defining and requires no construction here, particularly in view of the

informative context in which this term is recited, the remainder of the intrinsic evidence, and

Huawei’s relevant party admissions (discussed below). Claim 1, for example, recites “detecting

with a hybrid automatic repeat request function a collision between an uplink packet re-

transmission and a new uplink packet transmission within a hybrid automatic repeat request

process.” ’480 patent, 9:59−62. In this context, at a minimum, the claimed “hybrid automatic

repeat request process” involves “a new uplink packet transmission” that may potentially collide

with “a hybrid automatic repeat request function.” This claim language encompasses, for example,

certain aspects of a “non-limiting” embodiment described with reference to Figure 3 of the ’480



                                               3
         Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 8 of 22




patent, as discussed above. See supra, § II.A (generally discussing ’480 patent at Fig. 3 and

6:38−7:53). When understood in light of the intrinsic evidence, this term requires no construction.

       Huawei’s claim construction here should be rejected for multiple independent reasons.

First, Huawei’s proposed construction here is inconsistent with party admissions it offered in its

non-instituted petition for inter partes review (“IPR”) still pending before the United States Patent

and Trademark Office (“USPTO”), which purports to challenge the validity of the same ’480

patent. Ex. A, Huawei Technologies Co., Ltd. v. WSOU Investments LLC d/b/a Brazos Licensing

and Development, IPR2021-00229, Petition. There, immediately after referencing the Markman

process of this proceeding and acknowledging that the UPSTO applies the same “Phillips

standard” of claim construction, Huawei stated “there are no instances of lexicography in the ’480

patent, and no party has alleged instances of unique, specialized terms in the claims requiring a

departure from the plain and ordinary meaning of the claim language.” Id., 10.

       Notwithstanding that party admission, Huawei now inconsistently argues here that “hybrid

automatic repeat request process” should be construed by the Court (though not the USPTO) to

mean “process implementing a stop and wait protocol and soft combining where in the uplink a

UE adjusts the PUSCH transmission according to PDCCH and/or PHICH information as detected

by the UE.” Huawei’s vacillation invokes the oft-quoted adage, which under the circumstances

may be restated as, “[a] patent may not, like a nose of wax, be twisted one way to avoid

[infringement] and another to find [invalidity].” Amazon.com, Inc. v. Barnesandnoble.com, Inc.,

239 F.3d 1343, 1351 (Fed. Cir. 2001) (citations and internal quotation marks omitted).

       Second, Huawei’s inconsistent position on claim construction should also be rejected as

adding limitations neither required by claim terms nor unambiguously required by either the

specification or the prosecution history. See, e.g., Cont’l Circuits LLC v. Intel Corp., 915 F.3d

788, 796–97 (Fed. Cir.), cert. denied, 140 S. Ct. 648 (2019); Dayco Prods., Inc. v. Total

Containment, Inc., 258 F.3d 1317, 1327 (Fed. Cir. 2001). For example, Huawei errs in seeking to

limit the disputed term to require “… where in the uplink a UE adjusts the PUSCH transmission

according to PDCCH and/or PHICH information as detected by the UE.”                     As Huawei

                                                 4
           Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 9 of 22




acknowledged before the USPTO, the ’480 contains no explicit and unambiguous requirement for

an adjustment that must occur within the uplink itself, much less a specific adjustment to a

“PUSCH transmission according to PDCCH and/or PHICH information as detected by the UE.”

Those extraneous terms appear nowhere in the claims and are not unambiguously required by the

intrinsic evidence. Indeed, the word “adjusts” does not appear anywhere in the ’480 patent.

       Huawei compounds its error in seeking to add the extraneous requirements that the claimed

process must itself implement both (1) “a stop and wait protocol” and (2) “soft combining.” The

phrases “stop and wait” (abbreviated SAW) and “soft combining” both appear but once in the ’480

patent and, even then, only in the same paragraph of the background section. ’480 patent, 2:6−10.

Huawei cannot reasonably argue here that the passing reference to those words constitutes

lexicography for this term, given Huawei’s contrary assertion to the USPTO. Ex. A, 10 (“there

are no instances of lexicography in the ’480 patent”). Even if one were to set aside Huawei’s self-

defeating party admission, Huawei’s proposed construction here would commit the “cardinal sin”

of importing limitations from the specification. Phillips v. AWH Corp., 415 F.3d 1303, 1320 (Fed.

Cir. 2005) (it is a cardinal sin of patent law to read a limitation from the specification into the

claims).    The error is particularly egregious here because those words appear only in the

background section of the ’480 patent, which disparages drawbacks of prior approaches.

       Third, Huawei’s construction for “hybrid automatic repeat request” is also undermined by

the purported expert testimony Huawei submitted and repeatedly relied upon in its IPR. See

generally Ex. B, Decl. of Mr. Peter Rysavy. The Court can and should take judicial notice that the

entire declaration of Mr. Rysavy constitutes a party admission by Huawei. Mr. Rysavy testified

that “HARQ processes combines principles of standard ARQ (automatic repeat request) and FEC

(forward error correction) processes” and that “[s]tandard ARQ processes provide error control

through acknowledgment messages.” Ex. B ¶ 30. Wholly absent from Mr. Rysavy’s declaration

is any mention of the specific combination of extraneous requirements which Huawei now seeks

to add in this proceeding only.



                                                5
          Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 10 of 22




          It is also significant that Mr. Rysavy’s declaration testimony does not attempt to explain

why the alleged prior art processes he identified qualified as a “hybrid automatic repeat request

process” as claimed. He simply pointed to use of the acronym “HARQ” in the asserted references

as being independently sufficient. Citing that declaration testimony, Huawei advances the same

position in its IPR petition. In view of arguments advanced in the parallel IPR, Huawei should not

be permitted here to newly concoct inconsistent and extraneous requirements for the claimed

“hybrid automatic repeat request process,” especially given that Huawei’s own literature

repeatedly confirms use of what Huawei itself refers to as “HARQ” processes.

          Fourth, Huawei’s additional limitations are inconsistent with the 3GPP specification

repeatedly referenced in the ’480 patent. For example, the ’480 patent expressly references “[a]

number of parallel HARQ processes” that are “supported in 3GPP TS 36.321 v.8.2.0 (2008 May).”

’480 patent 4:66−5:4. In discussing certain aspects of its HARQ processes, the referenced 3GPP

specification states that “if this is the very first received transmission for this HARQ process [then]

a new transmission is indicated for this HARQ process[,] else, a retransmission is indicated for

this HARQ process.”1 The document further states that “if a new transmission is indicated for this

HARQ process [then] replace the data currently in the soft buffer for this HARQ process with the

received data” and if, instead, “a retransmission is indicated for this HARQ process” and “the data

has not yet been successfully decoded,” only then does the HARQ process “combine the received

data with the data currently in the soft buffer.” Id. (emphasis added). At a minimum, the above

statements from the referenced 3GPP specification confirm that so-called “soft combining” is not

necessarily implemented in every HARQ process.2 This further underscores Huawei’s error in

seeking to add an extraneous “soft combining” requirement, even though the disputed phrase is

recited in the context of “a new uplink packet transmission.” ’480 patent, 9:59−62.

1
    Ex. C, 17, available at https://www.3gpp.org/ftp/Specs/archive/36_series/36.321/36321-820.zip.
2
  3GPP documentation also confirms elsewhere that, even for retransmissions, HARQ processes
can be implemented with or without soft combining. See, e.g., Exhibit D, available at
ftp://www.3gpp.org/tsg_ran/WG1_RL1/TSGR1_14/Docs/PDFs/R1-00-0869.pdf, at p. 1.

                                                  6
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 11 of 22




       For multiple reasons, therefore, the Court should reject Huawei’s proposed construction as

impermissibly seeking to add extraneous limitations that are neither required by claim terms nor

unambiguously required by intrinsic evidence.

       C.       Huawei failed to disclose and hence preserve any indefiniteness theory
               2. “the resources are persistently allocated for transmitting the new uplink
                  packet transmission” (claim 2);
                   “resources are persistently allocated for transmitting the new uplink
                   packet transmission” (claims 6, 9);
                   “persistently allocating a resource for transmitting the new packet
                   transmission” (claim 12); and
                   “a resource is persistently allocated for transmitting the new packet
                   transmission” (claims 15 and 18)

               WSOU’s Position                                     Huawei’s Position
 Plain and ordinary meaning.                         Indefinite.

       While Huawei purports to have preserved the right to raise an indefiniteness challenge to

each of the four above phrases, Huawei has failed to provide sufficient notice as to any

indefiniteness theory for the claim language identified. At most, Huawei’s Invalidity Contentions

merely provide a bulleted list of claim language which includes the above phrases (among others).

Ex. E, Huawei’s Invalidity Contentions (dated Dec 7, 2020), at 62−64. Huawei introduced its

bulleted list with the following conclusory and ambiguous statement: “based on the claim terms

identified below, at least the following Asserted Claims of the 480 Patent may be invalid under 35

U.S.C. § 112 (pre-AIA) as lacking a written description and/or enabling disclosure commensurate

with the alleged scope of the claims, and as being indefinite[.]” Id. That single, conclusory

statement is literally all that Huawei opted to disclose in connection with its present challenge.

       Because Huawei failed to provide any notice concerning why it contends the claim

language it now seeks to challenge is indefinite, the alleged indefiniteness objections to the above

four phrases should each be deemed waived. Moreover, WSOU is prejudiced in its ability to brief

this issue here because it has been provided no argument to which it may consider and rebut.



                                                 7
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 12 of 22




Huawei should not be allowed to lie behind the log on this dispute (injected by Huawei alone) and

then force WSOU to relegate its entire argument on this issue to its reply only.

III.   U.S. Patent No. 9,084,199 (Case No. 6:20-cv-00541-ADA)

       A. Overview of the ’199 patent

       U.S. Patent No. 9,084,199 (“the ’199 patent”) generally describes techniques for generating

“quality metrics” that may be used, for example, to track the quality of a signal path between a

wireless unit and a base station. The Abstract summarizes an example embodiment as follows:
           The base station may include a CQI component that utilizes a received
           Channel Quality Indicator (CQI) signal from the wireless unit to generate
           CQI quality metrics based on the quality of the received signal. Also, the
           CQI quality metrics may be compared to different thresholds to adjust
           various system configurations in the base station. The base station may also
           provide feedback to the wireless unit with the updated system configurations.
           This technique allows CQI quality metrics to be utilized to adjust system
           configurations dynamically and enhance the operation of a wireless system.
’199 patent, Abstract; see also id., 2:55−4:19, 5:14−7:24. Figure 1 is reproduced below.




                                                 8
         Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 13 of 22




        B. Disputed terms of the ’199 patent, which only Huawei seeks to construe

                1. “associated with a quality of the received CQI” (claims 1 and 9); and
                    “associated with a quality of the received channel quality indicator
                    (CQI)” (claim 15);

                    1. WSOU’s Position                            Huawei’s Position
 Plain and ordinary meaning.                         “associated with a quality of received CQI
                                                     channel”

        The phrase “associated with a quality of the received CQI” (claims 1 and 9) requires no

construction. The phrase uses the definite article “the” in making antecedent reference to the first

instance where “received channel quality indicator (CQI)” is recited. That the terms recited in this

phrase require no construction is confirmed by the fact that Huawei repeats most of the terms

nearly verbatim in its construction. Huawei errs, however, in seeking to remove the definite article

“the” from its construction and introducing an extraneous term “channel.” On its face, Huawei’s

construction appears to be an improper attempt to disconnect the disputed phrase from its clear

antecedent reference.

        Claim 15 differs from claims 1 and 9 in that its respective “associated” phrase is the first

instance in which the CQI term is introduced. Huawei’s construction is also improper as to claim

15 at least because Huawei (1) offers no definition for any term, (2) drops the article “the”

altogether, without proposing any replacement article, and (3) introduces an extraneous term
“channel,” which is neither required by claim terms nor unambiguously required by either the

specification or the prosecution history. See, e.g., Cont’l Circuits, 915 F.3d at 796–97; Dayco

Prods., 258 F.3d at 1327. While WSOU would not be opposed to interpreting the article “the” to

mean “a” in the context of claim 15 (i.e., “associated with a quality of a received channel quality

indicator (CQI)”), WSOU presently cannot agree to Huawei’s proposed construction, particularly

in the absence of Huawei explaining how its inclusion of the extraneous term “channel” would

affect the scope of claim 15, if at all.




                                                 9
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 14 of 22




               2. “dynamically adjust a CQI channel configuration based on the
                  comparison” (claims 1, 9)

                    1. WSOU’s Position                           Huawei’s Position
 Plain and ordinary meaning.                        “a closed-loop process which dynamically
                                                    adjusts a CQI channel configuration based
                                                    upon the comparison of the short term or long
                                                    term quality metrics”

       The phrase “dynamically adjust a CQI channel configuration based on the comparison”

(claims 1 and 9) requires no construction. For both claims 1 and 9, the phrase uses the definite

article “the” to make antecedent reference to a respective comparison recited earlier in the claim
as, “comparing at least one of quality metrics to a quality setting.”

       Huawei’s error is compounded for this term. Huawei first errs in seeking to add the

extraneous requirement of “a closed-loop process which ….” The couplet “closed loop” appears

but once in the ’199 patent, though not as an unambiguous requirement for all embodiments. In

describing an example embodiment, the ’199 patent states, “the decision making unit 34 may

provide a closed loop approach that dynamically updates system configurations in the base station

12 and wireless unit 18 to improve the overall system performance.” ’199 patent, 7:1−5 (emphasis

and underlining added). Here, use of the word “may” (id.) in describing an optional aspect of an

“exemplary embodiment” (id., 4:24) defeats the argument that the claimed invention

unambiguously requires a closed-loop process. To hold otherwise would commit the “cardinal

sin” of importing as limitations mere exemplary disclosure from the specification. Phillips, 415
F.3d at 1320; see also Cont’l Circuits, 915 F.3d at 796–97; Dayco Prods., 258 F.3d at 1327.

       Huawei’s attempt to import a limitation from the specification should also be rejected as

inconsistent with its party admissions offered in its non-instituted IPR petition still pending before

the USPTO, which purports to challenge the validity of the same ’199 patent. Ex. F, Huawei

Technologies Co., Ltd. v. WSOU Investments LLC d/b/a Brazos Licensing and Development,

IPR2021-00227, Petition. There, immediately after referencing the Markman process of this

proceeding and acknowledging that the UPSTO now applies the same “Phillips standard” of claim

construction, Huawei stated “there are no instances of lexicography in the ’199 patent, and no party

                                                 10
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 15 of 22




has alleged instances of unique, specialized terms in the claims requiring a departure from the plain

and ordinary meaning of the claim language.” Id., 7.

       Huawei also errs in seeking to newly require that the claimed comparison must be “based

upon … the short term or long term quality metrics.” Claim 1 recites, “the quality metrics comprise

short-term soft decision quality metrics and long-term soft decision quality metrics.” Claim 9

similarly recites, “wherein the soft decision quality metrics comprise short-term quality metrics

and long-term quality metrics.” Here, use of the word “comprise” “raises a presumption that the

list of elements is nonexclusive.” Dippin’ Dots, Inc. v. Mosey, 476 F.3d 1337, 1343 (Fed. Cir.

2007); see also Bd. of Regents of Univ. of Texas Sys. v. A123 Sys., Inc., No. 3:06-CV-1655-B, 2011

WL 1135115, at *16–*17 (N.D. Tex. Mar. 29, 2011) (construing term “X comprises …” to mean

that X had what was recited and could have additional ingredients) (citing Dippin’ Dots, 476 F.3d

at 1343. Thus, under a plain reading of the claim language, the claimed “quality metrics” includes,

but is not necessarily limited to, short-term and long-term quality metrics.3

       Both claims 1 and 9 does not expressly require that the “quality metrics” used for the

claimed “comparing” must include those deemed “short term” or “long term.” This indifference

in claim 1 is reflected in the generalized recitation, “comparing at least one of the quality metrics

to a quality setting.” ’199 patent, 15:50−51 (claim 1).      Claim 9 similarly recites, “means for

comparing at least one of [the] quality metrics to a quality setting.”4 Id., 16:24−25 (claim 9).

While the claim language encompasses scenarios where at least one “short-term” or at least one

“long-term” quality metric is used for the claimed “comparing,” a comparison involving any “one

of the quality metrics” will suffice, regardless of whether that comparison involves the listed

“short-term” or “long-term” quality metrics. This is because the claimed “comparing” is directed

3
 That the ‘199 patent contemplated quality metrics other than “short-term” and “long-term” is
evidenced, for example, by the statement, “the CQI components may generate soft decision
metrics, such as short-term quality metrics and long-term quality metrics.” ’199 patent, 5:1−2.
4
  The Court can and should take judicial notice that claim 9 contains a clerical error in that it
appears to be missing the word “the” in the phrase “means for comparing at least one of the quality
metrics ….” This understanding appears to be undisputed.

                                                 11
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 16 of 22




to the “quality metrics” in general; and, as explained above, the claim language uses the word

“comprise” to signal an open-ended list for the “quality metrics” term. For the foregoing reasons,

the Court should reject Huawei’s impermissible rewrite of the disputed phrases. No construction

is required for the disputed phrase.

               3. “generated by filtering frame based quality metrics over a plurality of
                  frames” (claim 1)
                   “generated by filtering frame based quality metrics over a period of more
                   than one frame” (claim 9)

                    2. WSOU’s Position                           Huawei’s Position
 Plain and ordinary meaning.                       “created by processing frame based quality
                                                   metrics over a plurality of frames in order to
                                                   reject those long-term soft decision quality
                                                   metrics that are unwanted”

        The phrases “generated by filtering frame based quality metrics over a plurality of frames”

(claim 1) and “generated by filtering frame based quality metrics over a period of more than one

frame” (claim 9) require no construction. In claim 1, the phrase is recited in the straightforward

context directed to how “long-term soft decision quality metrics are generated”—i.e., “by filtering

frame based quality metrics over a plurality of frames.” ’199 patent, 15:47−49 (claim 1).

Similarly, in claim 9, the phrase is recited in the context, “the long-term quality metrics being

generated by filtering frame based quality metrics over a period of more than one frame.” Id.,

16:21−23 (claim 9). When read in its informative context, the claim language is straightforward

and requires no construction.

        Huawei errs in offering a generalized construction for these distinct terms that departs from

what is recited. While the respective limitations recited in claims 1 and 9 are similar, they are not

identical.   By offering a generalized construction for both disputed phrases, Huawei risks

conflating two distinct phrases that are not expressly identical.

        Huawei also errs in seeking to add limitations directed to why the long-term quality metrics

are generated. According to Huawei, the claim language should be construed as limiting in terms


                                                 12
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 17 of 22




of an intended purpose—i.e., “… in order to reject those long-term soft decision quality metrics

that are unwanted.” The subjective word “unwanted” does not appear within the four corners of

the ’199 patent, much less as an unambiguous requirement for the claim language in question.

Moreover, the claim language is not expressly limiting in terms of why the long-term quality

metrics are generated. Rather, the phrases are each limiting in terms of how the metrics are

generated—i.e., “… by filtering frame based quality metrics over a plurality of frames” (claim 1),

or “… by filtering frame based quality metrics over a period of more than one frame” (claim 9).

       For the foregoing reasons, Huawei’s untethered construction should be rejected as

untethered to the claim language as issued and impermissibly seeking to add extraneous limitations

not unambiguously required by the intrinsic evidence. See, e.g., Cont’l Circuits, 915 F.3d at 796–

97; Dayco Prods., 258 F.3d at 1327.

       C. The “means for” terms of the ’199 patent
       The parties agree that certain “means for” terms of the ’199 patent are each subject to

means-plus-function construction under 35 U.S.C. § 112, ¶6. The parties further agree as to the

respective functional language recited in each identified “means for” term. While the parties also

have some commonality in their respective identification of corresponding structure disclosed in

the specification, what follows is an explanation of issues that remain in dispute.

       A means-plus-function clause does not embrace all structure disclosed in the written
description, but as § 112(f) (formerly § 112 ¶ 6) dictates, it only embraces the “corresponding

structure” of the recited means—i.e., the structure disclosed in the written description and

affirmatively identified as accomplishing the claimed function. The Federal Circuit has instructed,

           [S]tructure disclosed in the specification is “corresponding” structure only
           if the specification or prosecution history clearly links or associates that
           structure to the function recited in the claim. This duty to link or associate
           structure in the specification to function is the quid pro quo for the
           convenience of employing § 112, ¶ 6.

B. Braun Medical, Inc. v. Abbott Laboratories, 124 F.3d 1419, 1424 (Fed. Cir. 1997).


                                                13
         Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 18 of 22




                4. “means for generating soft decision quality metrics from a decoding
                   process for a received channel quality indicator (CQI)” (claim 9)

              WSOU’s Position                                  Huawei’s Position
Subject to 35 U.S.C. § 112, ¶6.                Subject to 35 U.S.C. § 112, ¶6.
Function: “generating soft decision quality    Function: “generating soft decision quality metrics
metrics from a decoding process for a          from a decoding process for a received channel
received channel quality indicator (CQI)”      quality indicator (CQI)”
Structure: CQI recovery/decoding unit; CQI Structure: a base station that includes a CQI
metric generation unit; and equivalents recovery/decoding unit, CQI metric generation unit,
thereof.5                                  and a decision making unit, and equivalents thereof.

         As shown in the table above, the parties agree that the “means for generating …” term is
 subject to 35 U.S.C. § 112, ¶6 and that the function is “generating soft decision quality metrics

 from a decoding process for a received channel quality indicator (CQI).” The parties disagree,

 however, as to whether the structure should be restricted to necessarily require all the components

 Huawei has identified. The dispute is perhaps best explained with reference to Figure 1 of the

 ’199 patent, reproduced above. See supra, § III.A.

         As shown in Figure 1, the base station 12 may include (among other components) a CQI

 Recover/Decoding Unit and a CQI generation Unit 32. The specification includes a description of

 these components, according to an example embodiment, as follows:

            With the demodulated signal, the CQI recovery/decoding unit 30 and the
            CQI metric generation unit 32 may generate and provide metrics that relate
            to the CQI and quality of the R-CQICH. Specifically, the CQI
            recovery/decoding unit 30 may receive signals from the wireless unit 18 and
            decode the demodulated signals through generating and comparing the CQI
            decoding/decision metrics. The CQI decoding/decision metrics, which may
            be referenced individually as decoding metrics or decision metrics,

 5
   The structure identified here is intended to encompass relevant descriptions appearing throughout
 the specification. In disclosures served on opposing counsel prior to the instant brief, WSOU had
 identified the following exemplary disclosure of the ’199 patent as relevant to the understanding
 of the corresponding structure for this term: Fig. 1 (rake receiver 28, CQI recovery/decoding unit
 30, and a CQI metric generation unit 32); Fig. 8; 4:57−5:13; 5:17−21; 6:13−49; 10:17−11:45;
 12:4−53; 13:58−15:38; 16:42−46; 16:47−49, etc.

                                                 14
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 19 of 22




             represent the CQI quality levels for full or differential reports respectively.
             The decoding and decision metrics are then provided to the CQI metric
             generation unit 32. The CQI metric generation unit 32 may further process
             the metrics and associated signals to provide metrics to the decision making
             unit 34. The metrics may include short-term quality metrics and long-term
             quality metrics for both full and differential modes.

Id., 6:34−49. The above passage identifies the CQI recovery/decoding unit 30 and, optionally, the

CQI metric generation unit 32 as structure that may generate and provide metrics that relate to the

CQI and quality of the R-CQICH. To suggest both of those components are necessarily required

for all embodiments overlooks the repeated use of the word “may,” including in the statement,

“[t]he CQI metric generation unit 32 may further process the metrics and associated signals to

provide metrics to the decision making unit 34.” Id. (emphasis added). This disclosure also

confirms that the decision making unit 34 is not necessarily required structure for generating soft

decision quality metrics, as such metrics “may” simply be provided to the decision making unit 34

sometime after generation. Id.

       In view of the exemplary disclosure summarized above, the corresponding structure for the

“means for generating …” term encompasses the CQI recovery/decoding unit, the CQI metric

generation unit, and equivalents of either. Huawei errs in seeking to limit the corresponding

structure to necessarily require “a base station that includes a CQI recovery/decoding unit, CQI

metric generation unit, and a decision making unit.” At a minimum, Huawei errs in seeking to

require each one of those three named units. As shown above, the specification expressly states

otherwise.

       Huawei also errs in asserting that the base station 12 itself should be deemed required

structure for accomplishing the claimed functionality. The specification provides at least the

following relevant disclosure on this point:

             It should be understood that the rake receiver 28, CQI recovery/decoding
             unit 30, CQI metric generation unit 32 and decision making unit 34 are
             merely an example of hardware devices or routines that may be designed
             using the techniques described herein. For instance, these components may
                                                   15
          Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 20 of 22




             be implemented as a software program, such as routines or code, as a
             firmware or hardware component, such as a field programmable gate array
             (FPGA), a digital signal processor (DSP), an application specific integrated
             circuit (ASIC), and/or a combination of these hardware components.

Id., 15:20−29. Notably absent from the above description of units 30 and 32 is any mention of a

base station as necessary structure for the claimed functionality at issue here. Thus, while WSOU

agrees that the base station may contain the exemplary component(s) which may be used to perform

the recited function, it would be error to construe the “means for generating …” term to require a

base station itself to implement the claimed functionality.

                 5. “means for comparing at least one of the quality metrics to a quality
                    setting” (claim 9)

                      1. WSOU’s Position                         Huawei’s Position
    Subject to 35 U.S.C. § 112, ¶6.                 Subject to 35 U.S.C. § 112, ¶6
    Function: “comparing at least one of quality    Function: “comparing at least one of the
    metrics to a quality setting”                   quality metrics to a quality setting”
    Structure: decision making unit 34, and Structure: decision making unit 34, and
    equivalents thereof.6                   equivalents thereof.

          As shown in the table above, the parties appear to have reached agreement regarding the

proper construction of this term, including its corresponding function and structure.

                 6. “means for determining whether to dynamically adjust a CQI channel
                    configuration based on the comparison” (claim 9)

                 WSOU’s Position                                 Huawei’s Position
    Subject to 35 U.S.C. § 112, ¶6.                 Subject to 35 U.S.C. § 112, ¶6.
    Function: “determining whether to               Function: “determining whether to
    dynamically adjust a CQI channel                dynamically adjust a CQI channel


6
  The structure identified here is intended to encompass, though not necessarily require, relevant
descriptions of example embodiments appearing throughout the specification. See, e.g., Fig. 1
(decision making unit 34); Figs. 2−9; 5:17−21; 6:50−57; 7:6−11; 7:15−18; 7:25−45; 7:51−61;
8:13−36; 8:64−67; 9:29−34; 9:64−66; 10:13−16; 11:46−56; 13:12−35; 15:20−38; 16:28−41;
16:47−49; etc.

                                                   16
          Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 21 of 22




    configuration based on the comparison”        configuration based on the comparison”
    Structure: decision making unit 34, and Structure: decision making unit 34, and
    equivalents thereof.7                   equivalents thereof.

          As shown in the table above, the parties appear to have reached agreement regarding the

proper construction of this term, including its corresponding function and structure.



Dated: February 5, 2021                       Respectfully submitted,

                                       By:    /s/ Ryan S. Loveless
                                              James L. Etheridge
                                              Texas Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas Bar No. 24036997
                                              Brett A. Mangrum
                                              Texas Bar No. 24065671
                                              Travis L. Richins
                                              Texas Bar No. 24061296
                                              Jeff Huang
                                              Etheridge Law Group, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, TX 76092
                                              Tel.: (817) 470-7249
                                              Fax: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              Jeff@EtheridgeLaw.com

                                              Mark D. Siegmund
                                              State Bar No. 24117055
                                              mark@waltfairpllc.com
                                              Law Firm of Walt, Fair PLLC.
                                              1508 North Valley Mills Drive
                                              Waco, Texas 76710
                                              Telephone: (254) 772-6400

7
  The structure identified here is intended to encompass, though not necessarily require, relevant
descriptions of example embodiments appearing throughout the specification. See, e.g., Fig. 1
(decision making unit 34); Figs. 2−13; 5:17−21; 6:55−7:5; 7:11−14; 7:45−50; 7:61−65; 8:26−33;
9:34−44; 10:11−13; 11:57−60; 15:20−38; 16:47−49; etc.

                                                17
        Case 6:20-cv-00541-ADA Document 44 Filed 02/05/21 Page 22 of 22



                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on this the 30th

day of February 5, 2021.

                                             /s/ Ryan S. Loveless
                                             Ryan S. Loveless




                                               18
